DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (US 2011/0196330) and further in view of Bunnelle (US 2014/0079919).
With reference to claim 1, Hammons et al. hereinafter (“Hammons”) discloses an absorbent article (abstract) comprising:
a liquid permeable topsheet (20);
a liquid impermeable backsheet (30);
an absorbent core (40) positioned at least partially intermediate the liquid permeable topsheet and the liquid impermeable backsheet [0026]; wherein the absorbent core defines a pair of channels (300) as shown in figure 11B; and an acquisition layer (22) positioned between the topsheet and the absorbent core. 
Hammons also discloses that layers of the article are joined by an adhesive to form a laminate as set forth in [0108].
Further, Hammons discloses that the laminate comprises a morphological treatment comprising a plurality of three dimensional protrusions extending from a plane of the topsheet (figures 7-8),

wherein 100% of the three dimensional protrusions comprise a base forming an opening, an opposed distal portion, and one of more side walls between the base and the distal portion (figure 7),
wherein the liquid permeable topsheet and the acquisition layer are nested together in the three dimensional protrusion as set forth in [0026] and [0099]
The difference between Hammons and claim 1 is the explicit recitation that the adhesive includes an amorphous polyolefin composition, a heterophase polyolefin composition comprising amorphous character and crystalline blocks, and is substantially tackifier free.
Bunnelle teaches a hot melt adhesive useful for forming nonwoven disposable absorbent articles such as diapers [0054] where the hot melt adhesive composition includes an amorphous polyolefin composition [0003], a heterophase polyolefin composition comprising amorphous character and crystalline blocks [0003], and is substantially tackifier free is substantially tackifier free as set forth in [0041].
It would have been obvious to one of ordinary skill in the art to provide the article of Hammons with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
As to claim 2, see figure 5 where the distance between side walls on the left and right side of the layer span across the entire length of the layer which is larger than the width of an opening.
With respect to claim 3, Hammons discloses an absorbent article wherein the liquid permeable topsheet comprise a first zone and a second zone, wherein the first zone comprises the morphological treatment as set forth in [0022-0023] and as shown in the figures. 
With reference to claim 4, Hammons discloses an absorbent article wherein the first zone comprises a portion of the laminate (i.e., topsheet and a portion of the acquisition layer (figure 11B)), and wherein the morphological treatment comprises: 
a laminate [0108] comprising the portion of the liquid permeable topsheet and the portion of the acquisition layer in a face-to-face relationship [0108,0006], and
three dimensional protrusions (206) as claimed as set forth in the rejection of claim 1.
The difference between Hammons in view of Bunnelle and claim 4 is the provision that there is a specific distance between opposing side wall portions
It would have been obvious to one of ordinary skill in the art to modify the distance as desired since it has been held that discovering the optimum or workable range of a property previously disclosed by the prior art is within the level of ordinary skill in the art.
Regarding claim 5, Hammons discloses an absorbent article comprising a distribution layer positioned at least partially intermediate the acquisition layer and the absorbent core, wherein the distribution layer is bonded to the acquisition layer by the adhesive as set forth in at least [0055] where Hammons discloses a multilayered laminate that includes various materials, including a paper web or tissue paper web which may be considered as a distribution layer.
As to claim 6, Hammons discloses an absorbent article wherein the first zone or the second zone is at least partially surrounded by a chemical treatment (i.e., chemical bond) as set forth in [0062]. 
As to claims 7 and 20, Hammons discloses a substantially laterally-extending  separation element (300), wherein the first zone (60) is positioned on a first side of the separation element,  and wherein the second zone 70 is positioned on a second side of the separation element, and wherein the separation element is bonded to the topsheet by the adhesive as set forth in and in [0101] and [0108].
With respect to claims 8 and 19, Hammons discloses an absorbent article wherein the absorbent core comprises a plurality of channels 300 and the morphology treatment at least partially overlaps the channels, as shown in figure 11B. 
Hammons discloses in paragraph [0105] the use of superabsorbent material in the absorbent core, but does not disclose at least 85% superabsorbent polymers by weight of the absorbent material. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent core of Hammons with at least 85% by weight superabsorbent polymers, to achieve the predictable result of an absorbent core with a high absorption capacity.
As to claims 9-10, Hammons discloses an absorbent article wherein the three-dimensional protrusions of the morphological treatment extend from the plane in a direction toward [0071] and/or away from the absorbent core as set forth in figure 11B. 
As to claim 11, see the rejection of claim 1.
 Bunnelle teaches an absorbent article wherein the amorphous polyolefin composition has less than 5 wt. % crystallinity and the heterophase polyolefin comprises at least about 5 wt. % crystallinity in at least one sequence or block; and wherein the amorphous polyolefin composition provides adhesion and the heterophase polyolefin composition provides cohesive strength as set forth in [0008-0009] and [0016-0017].
It would have been obvious to one of ordinary skill in the art to provide the article of Hammons with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
As to claims 12 and 16, see the rejection of claim 1.
Bunnelle teaches an absorbent article wherein the amorphous polyolefin composition comprises greater than 40 wt. % butene [0018] and less than 50 wt. % of one or more alpha olefin c2 or C4-20 monomers as set forth in [0025].
It would have been obvious to one of ordinary skill in the art to provide the article of Hammons with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
As to claim 13, see the rejection of claim 1.
Bunnelle teaches a heterophase polyolefin composition comprising greater than 40 wt. % of propene [0006] and less than 50 wt. % of one or more alpha olefin c2 or C2-20 monomers [0025] and comprising polymer blocks or sequences that have a crystallinity of greater than 10% as set forth in [0008]. 
It would have been obvious to one of ordinary skill in the art to provide the article of Hammons with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
Regarding claims 14 and 17, see the rejection of claim 1.
Bunnelle teaches an absorbent article wherein the substantially tackifier-free adhesive comprises polyisobutylene with a molecular weight of about 500 to about 2000 as set forth in [0040]. 
It would have been obvious to one of ordinary skill in the art to provide the article of Hammons with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
With reference to claim 15, Hammons discloses an absorbent article (abstract) comprising:
a liquid permeable topsheet (20);
a liquid impermeable backsheet (30);
an absorbent core (40) positioned at least partially intermediate the liquid permeable topsheet and the liquid impermeable backsheet [0026]; wherein the absorbent core defines a pair of channels (300) as shown in figure 11B; and
an acquisition layer positioned between the topsheet and the absorbent core as set forth through the incorporation [0143] of Noel et al. (US 5,439,458) in [0107].
Noel discloses that the article includes an acquisition layer (46) positioned between the topsheet and the absorbent core as set forth in col. 7, lines 48-53. Noel also discloses that all of the layers of the article may be joined together via adhesive as set forth in col. 10, lines 16-21. Likewise, the formation of the layers into a laminate is disclosed in col. 11, lines 29-39.
Hammons also discloses that layers of the article are joined by an adhesive to form a laminate as set forth in [0108].
Further, Hammons discloses that the laminate comprises a morphological treatment as claimed as set forth in [0070] and in [0143] through the incorporation of Stone et al. (US 7,402,723). Stone et al. (hereinafter “Stone”) teaches a morphological treatment comprising three dimensional protrusions extending from a plane of the topsheet as shown in figure 4
The difference between Hammons and claim 15 is the explicit recitation that the adhesive has specific components.
 Bunnelle teaches a hot melt adhesive useful for forming nonwoven disposable absorbent articles such as diapers [0054] where the hot melt adhesive composition consists essentially of an amorphous polyolefin composition comprises greater than 40 wt. % butene [0018]; and
a second amorphous polymer comprising at least one butene monomer [0025-0028], the polymer having a molecular weight of at least 1000 [0028]wherein the polymer is compatible with the polyolefin as set forth in [0036-0037]. 
wherein the adhesive is substantially tackifier free as set forth in [0041].
It would have been obvious to one of ordinary skill in the art to provide the article of Hammons with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].
With reference to claim 18, see the rejection of claim 15.
 Bunnelle teaches an absorbent article wherein the adhesive comprises about 50 to 90 wt. % of the amorphous polymer and about 10 to about 50 wt. % of the polyisobutylene as shown on page 4, in Table 1.
It would have been obvious to one of ordinary skill in the art to provide the article of Hammons with the specific hot melt adhesive as taught by Bunnelle in order to provide the article with a composition manufactured to obtain melt viscosity, cohesion and adhesion sufficient to assemble an article and obtain a mechanically stable product as taught by Bunnelle in [0001].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,555,152. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and claims 1-17 of U.S. Patent No. 9,555,152 are directed to an absorbent article including a substantially tackifier free adhesive composition including an amorphous polyolefin composition and a heterophase polyolefin composition comprising amorphous character and crystalline blocks.
Claim 1 of U.S. Patent No. 9,555,152 is more specific than claim 1 of the instant application, however, the limitations of claim 1 of U.S. Patent No. 9,555,152 can be found in claims 1 and 12-14 of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,943,623. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 9,943,623 are directed to an absorbent article including a substantially tackifier free adhesive composition including an amorphous polyolefin composition and a heterophase polyolefin composition comprising amorphous character and crystalline blocks.
Claim 1 of U.S. Patent No. 9,943,623 is more specific than claim 1 of the instant application, however, the limitations of claim 1 of U.S. Patent No. 9,943,623 can be found in claims 15 and 18 of the instant application.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,300,164. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and claims 1-18 of U.S. Patent No. 10,300,843 are directed to an absorbent article including a substantially tackifier free adhesive composition including an amorphous polyolefin composition and a heterophase polyolefin composition comprising amorphous character and crystalline blocks.
Claim 1 of U.S. Patent No. 10,300,843 is more specific than claim 1 of the instant application, however, the limitations of claim 1 of U.S. Patent No. 10,300,843 can be found in claims 15 and 18 of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,639,210. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and claims 1-17 of U.S. Patent No. 10,639,210 are directed to an absorbent article including a substantially tackifier free adhesive composition including an amorphous polyolefin composition and a heterophase polyolefin composition comprising amorphous character and crystalline blocks.
Claim 1 of U.S. Patent No. 10,639,210 is more specific than claim 1 of the instant application, however, the limitations of claim 1 of U.S. Patent No. 10,639,210 can be found in claims 1 and 12-14 of the instant application.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781